United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, GRAYSON POST
OFFICE, Grayson, Georgia, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1693
Issued: December 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 29, 2008 appellant timely filed an appeal of the Office of Workers’
Compensation Programs’ merit decision dated April 7, 2008 denying her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an occupational disease in the performance of duty.
FACTUAL HISTORY
Appellant, a 39-year-old rural carrier, filed an occupational disease claim (Form CA-2)
dated October 29, 2007 alleging repetition of work on a daily basis aggravated her weak hand
and arm, resulting in carpal tunnel syndrome. She submitted no corroborating medical evidence
with this form.
By letter dated January 22, 2007, appellant’s employer controverted her claim on the
basis that she had not filed any evidence, medical or otherwise, to support her claim.

By letter dated January 28, 2008, the Office notified appellant that it had received her
claim for benefits under the Federal Employees’ Compensation Act and requested detailed
information pertaining to her claim including a comprehensive medical report. Appellant did not
provide the requested information.
By decision dated April 7, 2008, the Office denied appellant’s claim because the
evidence submitted was not sufficient to establish an injury as defined by the Act.1
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of proof to establish the
essential elements of their claim by the weight of the evidence,3 including that they sustained an
injury in the performance of duty and that any specific condition or disability for work for which
they claim compensation is causally related to that employment injury.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
The Board has held that the fact that a condition manifests itself or worsens during a
period of employment6 or that work activities produce symptoms revelatory of an underlying
condition7 does not raise an inference of causal relationship between a claimed condition and
employment factors.
As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.8 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
1

Appellant submitted medical evidence following the Office’s April 7, 2008 decision. The Board’s jurisdiction is
limited to review of the evidence which was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).
2

5 U.S.C. § 8101 et seq.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
7

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

8

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.9
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish a prima
facie claim for compensation. Although she submitted a statement which purported to identify
the factors of employment that she believed caused her condition, she failed to submit any
substantive medical evidence in support of her claim. Rather, the only evidence that appellant
submitted to the Office was the CA-2 form alleging that repetition of unspecified employment
task(s) on a daily basis aggravated her weak hand and arm.
The Office advised appellant of the need to submit a medical opinion explaining how the
claimed condition was related to the implicated employment factors. Appellant did not submit
any medical evidence prior to the Office’s April 7, 2008 decision. She therefore did not establish
a prima facie claim for compensation.
CONCLUSION
The Board finds that the Office properly determined that appellant did not meet her
burden of proving the claimed occupational disease.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2008 is affirmed.
Issued: December 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
9

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

